Citation Nr: 0930070	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
patellar tendonitis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shin condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1998 to July 2003.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

In September 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claims.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

The Board notes that the Veteran indicated in his August 2005 
notice of disagreement that he suffers from a right knee 
disability and implies that it is related to service or his 
service-connected left knee disability.  The Board refers 
this issue for due consideration by the RO


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected patellar tendonitis of the left 
knee is not manifested by a moderate recurrent subluxation or 
lateral instability.

2.  In its January 2004 rating decision, the RO denied the 
Veteran's claim because his service treatment records do not 
show any treatment for a shin injury and there was no 
evidence of any shin injury, disease, or condition on 
examination.  The Veteran did not appeal the decision, and it 
became final.

3.  Evidence received subsequent to the January 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.
  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the Veteran's patellar tendonitis of the left knee have not 
been met or approximated for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 
(2008).

2. The January 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right knee 
condition is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After the Board's September 2008 remand and before the AMC 
readjudicated the claim and issued a March 2009 Supplemental 
Statement of the Case (SSOC), the AMC advised the Veteran in 
September 2008 of what the evidence must show to establish 
entitlement to an increased evaluation for his patellar 
tendonitis of the left knee and service connection for his 
right shin condition.  The September 2008 VCAA notice letter 
also described the types of evidence that the Veteran should 
submit in support of his claims.  The AMC further explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims and 
addressed the elements of degree of disability and effective 
date.  

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that to substantiate such a claim: (1) the claimant 
must provide or ask the Secretary to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the September 2008 notice letter 
that informed the Veteran of the necessity of providing on 
his own or with VA assistance medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  The notice letter also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  The Board notes that a rating under 
Diagnostic Code 5257, which is the applicable rating to the 
Veteran's claim, relates to impairments of the knee and can 
be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the subsequent 
effect that worsening has on the Veteran's employment and 
daily life.  At any rate, the AMC provided the Veteran with 
the specific criteria required to establish entitlement to an 
increased rating as found in Diagnostic Codes 5256 through 
5263.   

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim for a 
right shin condition, the Board notes that the AMC explained 
in the September 2008 VCAA notice that the Veteran's claim 
was previously denied, he was notified of the decision, and 
that the decision had become final.  The AMC also explained 
that VA needed new and material evidence in order to reopen 
the Veteran's claim.  The AMC defined new and material 
evidence as evidence submitted to VA for the first time that 
pertained to the reason the claim was previously denied and 
raised a reasonable possibility of substantiating the claim.  
The AMC further explained that the Veteran's claim was 
previously denied because "there is no evidence this 
condition exists."  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).      

The Board further notes that the Veteran was provided with a 
copy of the November 2003 and July 2005 rating decisions, the 
December 2005 Statement of the Case (SOC), and the February 
2006 and March 2009 SSOCs, which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
October 2003, February 2006 and December 2008 for his 
patellar tendonitis of the left knee, obtained the Veteran's 
VA medical records, and associated the Veteran's service 
treatment records (STRs) with the claims file.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  
Patellar Tendonitis of the Left Knee

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of all or part of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  It may also be due to pain 
if supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint or 
pain on movement.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected patellar tendonitis of the 
left knee is currently assigned a 10 percent disability 
rating under Diagnostic Code 5257.  As a preliminary matter, 
the Board notes that the Veteran is also service-connected 
for limitation of extension of the left knee associated with 
his patellar tendonitis under Diagnostic Code 5261 and is in 
receipt of a 20 percent disability rating for that 
disability.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury as long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  In VAOPGCPREC 23-97, the 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257 and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2008). 
VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  
The Veteran's limitation of left knee motion is contemplated 
in the separate 20 percent disability rating, which is not on 
appeal.  Consequently, the Board will not consider the 
diagnostic codes pertaining to limitation of motion in 
evaluating whether the Veteran is entitled to a higher rating 
for his patellar tendonitis of the left knee as such action 
would constitute pyramiding.  38 C.F.R. § 4.14 (2008). 

The Veteran contends that his patellar tendonitis is worse 
than his 10 percent disability rating indicates, specifically 
stating that his knee is stiff and painful every morning and 
causes him to have a difficult time exercising.  In other 
words, he believes that his service connected patellar 
tendonitis of the left knee is far more severe than currently 
evaluated.  

The Veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5257, which indicates slight recurrent 
subluxation or lateral instability.  In order to receive the 
next higher 20 percent disability rating, the evidence must 
show that his left knee has moderate subluxation or lateral 
instability.  Nevertheless, a review of the medical evidence 
reveals no such disability picture.  

To be sure, the Veteran underwent three compensation and 
pension examinations.  Most recently, in December 2008, the 
examiner noted that there was no instability or subluxation.  
In the second compensation and pension examination in 
February 2006, the examiner found that there is negative 
laxity per drawer testing and per varus and valgus stresses 
of the left knee.  Finally, the Veteran's first compensation 
and pension examination in October 2003 resulted in findings 
of no effusion, no edema, positive Clark's test, and palpable 
tenderness.  He was also diagnosed with patellar tendonitis 
of the left knee at that time.

Furthermore, in VA treatment records dated September 2003, a 
VA doctor noted that the "stability of the joint is good."  
On the next day, the Veteran reported to a VA physical 
therapist that he had no instability medially or laterally 
but did occasionally feel like his knee was going to buckle.  
Thus, the medical evidence of record does not indicate that 
the Veteran experienced moderate subluxation or lateral 
instability at any point during the appeal period.   

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Code 5257, the Board will also 
consider whether he is entitled to a higher evaluation under 
alternate diagnostic codes pertaining to limitation of knee 
function.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2008).  The Veteran is already rated under 
Diagnostic Codes 5260 and 5261 for limitation of flexion and 
extension of the left knee, and those ratings are not on 
appeal.  Therefore, the Board will not consider whether the 
Veteran is entitled to a higher evaluation under those 
diagnostic codes.

There is no medical evidence of malunion or nonunion of the 
tibia and fibula or ankylosis associated with the service-
connected patellar tendonitis of the left knee that would 
support the assignment of an evaluation higher than 10 
percent under the criteria set forth in Diagnostic Codes 5256 
or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 
(2008).  In fact, the December 2008 compensation and pension 
examiner found normal femoral and tibial joint space.    

Moreover, the maximum disability rating under both Diagnostic 
Code 5263 for genu recurvatum and Diagnostic Code 5259 for 
removal of symptomatic, semilunar cartilage is 10 percent.  
Consequently, a higher disability rating is not available 
under either of those diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5263 (2008).  

The maximum disability rating under Diagnostic Code 5258 for 
semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).  However, the 
evidence also demonstrates repeatedly that the Veteran did 
not experience any episodes of "locking" or effusion.  
Although the Veteran reports that he has increased stiffness 
in his left knee and that it gives way at times, he has not 
had any incapacitating episodes and does not wear an 
assistive device or brace on a daily basis.  Furthermore, 
while the Veteran reported recurring pain everyday in his 
February 2006 compensation and pension examination, in his 
September 2008 compensation and pension examination he 
claimed he has some pain only when he is running.  
Nevertheless, since he does not have frequent episodes of 
"locking" and effusion, the Veteran's patellar tendonitis 
has not met or approximated the criteria necessary for a 20 
percent disability rating under Diagnostic Code 5258.

Based on the foregoing, the Board finds the preponderance of 
the evidence weighs against the assignment of a schedular 
evaluation higher than 10 percent for the Veteran's service-
connected patellar tendonitis of the left knee for the entire 
appeal period.  The Veteran reports that his patellar 
tendonitis does not affect his work because he is sitting for 
the majority of his work day.  Therefore, the evidence does 
not reflect that his patellar tendonitis has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Right Shin Condition

The Veteran's current claim is one involving entitlement to 
service connection for a right shin condition.  He filed his 
original claim in August 2003 and was denied in a January 
2004 rating decision that became final.  In that rating 
decision, the RO denied the Veteran's claim because his 
service treatment records did not show any treatment for his 
right shin and on examination there was no evidence of any 
injury, disease, or condition of his right shin.  The RO also 
noted that the Veteran was sent a letter informing him of the 
evidence necessary to support the claim on October 9, 2003, 
and that he had until October 9, 2004, to send more 
information and evidence pertaining to the claim to the RO.  
The Veteran did not send any evidence or file a notice of 
disagreement and this decision became final.  In June 2005, 
the RO received additional evidence, listed as the Veteran's 
service treatment records, leading to another denial of the 
Veteran's claim because the evidence was not new and 
material.  This time, the Veteran filed a notice of 
disagreement, asserting that his right shin condition is 
aggravated by his left knee injury.  Then, in a December 2005 
SOC, the RO again denied the Veteran's claim.  The Veteran 
appealed the decision, and the Board remanded the claim to 
the AMC in September 2008 for issuance of proper VCAA notice 
and other development before the AMC denied the claim again 
in a March 2009 SSOC.  Thus, the appeal returns to the Board. 

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a right shin condition.  This claim is based upon the same 
condition as the Veteran's previous claim, which was denied 
in the January 2004 rating decision that became final.  As 
such, it is appropriate for the Board to consider the claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).
The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its January 2004 rating decision, 
denied service connection for a right shin condition because 
the Veteran did not receive treatment for a right shin 
condition in service and there is no evidence that a right 
shin condition existed after service.  The Veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in January 2004.  However, he 
did not appeal the decision to the Board, and the decision 
became final.  The evidence of record at the time of the 
January 2004 rating decision included the Veteran's DD 214, 
service treatment records, treatment reports from the Fargo 
VA Medical Center, and an October 2003 compensation and 
pension examination.  The Board notes that the October 2003 
compensation and pension examination found no evidence of a 
current right shin condition.  Since the January 2004 rating 
decision, the RO obtained additional service treatment 
records. 

After reviewing the evidence received since January 2004, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the Veteran's claim because 
none of the evidence shows that the Veteran has a current 
shin condition or that he was treated for any shin condition 
during his period of active military service.  While the 
Veteran's service treatment records indicate he suffered a 
right foot injury, they are totally absent of any notation of 
a right shin injury.  The Veteran has not produced or 
identified any evidence showing a current right shin 
disability or a right shin disability in service.  The Board 
does note that the October 2003 compensation and pension 
examiner noted "right knee shin splints" that manifested in 
service.  However, this evidence was available at the time of 
the January 2004 rating decision.  Additionally, the knee is 
a different body part than the shin, and a right knee 
condition is not on appeal.  At any rate, the October 2003 
examiner found that the Veteran experienced no episodes of 
swelling at the time of the examination, that the right knee 
condition was resolved without reoccurrences, and that no 
right shin condition was found at the examination.  
Nevertheless, the claim for a right knee condition will be 
referred to the RO as stated in the Introduction section of 
this decision.

Therefore, the Board finds that the factual and legal status 
of the claim is essentially the same as it was in 2004.  
There is a complete lack of medical evidence to indicate a 
right shin condition exists.  There was no medical evidence 
in 2004 indicating that a shin condition existed at any point 
during the Veteran's period of service or after his discharge 
from service, and there remains a lack of such evidence.  
Accordingly, the Board finds that the evidence received 
subsequent to January 2004 is not new and material and does 
not serve to reopen the claim for service connection for a 
right shin condition.  

Furthermore, even if the Board finds that the unusual 
procedural history of this case resulted in the January 2004 
rating decision not being a final decision, the Veteran would 
still not be entitled to service connection for a right shin 
condition on a direct basis or as secondary to his patellar 
tendonitis of the left knee.  In order to establish service 
connection, the evidence must show a current disability.  Not 
only has the Veteran been unable to demonstrate a current 
right shin condition, there is no evidence that he ever 
suffered any type of injury to his right shin at any time, be 
it during service or after service.  Therefore, even if the 
Board considers the merits of the Veteran's claim, the 
preponderance of the evidence weighs heavily against his 
claim for entitlement to service connection for a right shin 
condition.  His appeal is denied. 
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
	

ORDER

1.  Entitlement to an evaluation higher than 10 percent for 
patellar tendonitis of the left knee is denied.

2.  New and material evidence has not been submitted, and the 
claim for entitlement to service connection for a right shin 
condition is not reopened.  The appeal is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


